Battle, J. (dissenting). One of the important questions in this case was, was Claude D. Llead a general agent of the Pacific Mutual Life Insurance Company? He testified that he was not. That was sufficient to make it a question for the jury to determine. But it is said that bis testimony was inconsistent with this statement. Be that as it may, the question still remained for the jury to decide, and the inconsistent statements were for the jury to consider in determining the weight of his testimony. It is urged that he was designated as general agent on the company’s stationery. To the reverse of .this it was shown that he received and forwarded applications to the company-for policies of insurance against accidents and for renewals of such policies, notices and proof of the accidents to the home office for action, and if policies and renewals were granted they were sent to Head to be countersigned and delivered to the applicant, upon the payment of the premiums. These facts were known to appellee, and were sufficient to put him on inquiry as to the extent of Head’s agency. They tend to show that Head was only a soliciting agent, with authority to solicit insurance against accidents, secure and forward applications, to receive policies, collect premiums, to receive applications for renewals, to receive renewals returned by the company, and collect premiums, and to receive and forward notice and proof of accident, with no power.to extend insurance by renewals. This evidence and these facts, it seems to me, presented questions of facts which should have been submitted to the jury for consideration; and that the trial court erred in instructing the jury to return a verdict in favor of the plaintiff. Hart, J. I concur.